United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2221
                                    ___________

Jesse Garcia,                              *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * District of Minnesota.
Marty C. Anderson, Warden;                 *
Dr. T. Tran; Dr. S. Stanton;               * [UNPUBLISHED]
Jane Doe; and John Doe, sued               *
in their individual/official capacities,   *
                                           *
              Appellees.                   *
                                      ___________

                              Submitted: November 2, 2010
                                 Filed: November 17, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.


      Federal inmate Jesse Garcia appeals following the district court’s1 adverse grant
of summary judgment in his action under Bivens v. Six Unknown Named Agents of
Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort Claims Act.

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jeanne J. Graham, United States Magistrate Judge for the District of Minnesota.
Having conducted de novo review, we conclude that summary judgment was
warranted. See Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir.
2009) (summary judgment standard of review); see also Melford Olsen Honey, Inc.
v. Adee, 452 F.3d 956, 966 (8th Cir. 2006) (reviewing de novo district court’s
application of state law). We also find no abuse of discretion in the denial of Garcia’s
motion to alter or amend judgment. See Christensen v. Qwest Pension Plan, 462 F.3d
913, 920 (8th Cir. 2006) (standard of review). Accordingly, we affirm. See 8th Cir.
R. 47B.
                        ______________________________




                                          -2-